                                                               United States Bankruptcy Court
                                                                       District of Arizona
 In re      CECILIA LENZY                                                                                   Case No.   2:18-bk-11487
                                                                                 Debtor(s)                  Chapter    7



                              Declaration of Evidence of Employers' Payments Within 60 Days

                        Attached hereto are copies of all payment advices, pay stubs or other evidence of payment received by
                        the debtor from any employer within 60 days prior to the filing of the petition;

                        Debtor has received no payment advices, pay stubs or other evidence of payment from any employer
                        within 60 days prior to the filing of the petition; or

                        Debtor has received the following payments from employers within 60 days prior to the filing of the
                        petition:     .

            Debtor, CECILIA LENZY                     , declares the foregoing to be true and correct under penalty of perjury.



 Date November 8, 2018                                               Signature   /s/ CECILIA LENZY
                                                                                 CECILIA LENZY
                                                                                 Debtor

If attaching pay stubs or other payment advices, it is your responsibility to redact (black out) any social security numbers,
names of minor children, dates of birth or financial account numbers before attaching them to this document.




Local Form 1007-2 (08/18)                                                   Declaration of Evidence of Payments                             Page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

           Case 2:18-bk-11487-BKM                              Doc 25 Filed 11/08/18 Entered 11/08/18 15:11:04                      Desc
                                                               Main Document    Page 1 of 15
Case 2:18-bk-11487-BKM   Doc 25 Filed 11/08/18 Entered 11/08/18 15:11:04   Desc
                         Main Document    Page 2 of 15
Case 2:18-bk-11487-BKM   Doc 25 Filed 11/08/18 Entered 11/08/18 15:11:04   Desc
                         Main Document    Page 3 of 15
Case 2:18-bk-11487-BKM   Doc 25 Filed 11/08/18 Entered 11/08/18 15:11:04   Desc
                         Main Document    Page 4 of 15
Case 2:18-bk-11487-BKM   Doc 25 Filed 11/08/18 Entered 11/08/18 15:11:04   Desc
                         Main Document    Page 5 of 15
Case 2:18-bk-11487-BKM   Doc 25 Filed 11/08/18 Entered 11/08/18 15:11:04   Desc
                         Main Document    Page 6 of 15
Case 2:18-bk-11487-BKM   Doc 25 Filed 11/08/18 Entered 11/08/18 15:11:04   Desc
                         Main Document    Page 7 of 15
Case 2:18-bk-11487-BKM   Doc 25 Filed 11/08/18 Entered 11/08/18 15:11:04   Desc
                         Main Document    Page 8 of 15
Case 2:18-bk-11487-BKM   Doc 25 Filed 11/08/18 Entered 11/08/18 15:11:04   Desc
                         Main Document    Page 9 of 15
Case 2:18-bk-11487-BKM   Doc 25 Filed 11/08/18 Entered 11/08/18 15:11:04   Desc
                         Main Document    Page 10 of 15
Case 2:18-bk-11487-BKM   Doc 25 Filed 11/08/18 Entered 11/08/18 15:11:04   Desc
                         Main Document    Page 11 of 15
Case 2:18-bk-11487-BKM   Doc 25 Filed 11/08/18 Entered 11/08/18 15:11:04   Desc
                         Main Document    Page 12 of 15
Case 2:18-bk-11487-BKM   Doc 25 Filed 11/08/18 Entered 11/08/18 15:11:04   Desc
                         Main Document    Page 13 of 15
Case 2:18-bk-11487-BKM   Doc 25 Filed 11/08/18 Entered 11/08/18 15:11:04   Desc
                         Main Document    Page 14 of 15
Case 2:18-bk-11487-BKM   Doc 25 Filed 11/08/18 Entered 11/08/18 15:11:04   Desc
                         Main Document    Page 15 of 15
